                                                                                                FILED
                 IN THE UNITED STATES DISTRICT COURT                                               JUN 2 6 2019
                     FOR THE DISTRICT OF MONTANA
                           HELENA DMSION                                                        Clerk, U,S District Court
                                                                                                   District Of Montana
                                                                                                       Great Falls



 NICHOLAS CONLAN,                                            CV-18-94-H-JTJ
                   Plaintiff,
       VS,

 COSTCO WHOLESALE                                                  ORDER
 CORPORATION,
                   Defendant.




      Plaintiff Nicholas Conlan (Conlan) has moved for leave to file a Second

Amended Complaint. Conlan's proposed Second Amended Complaint is attached

to his motion as Exhibit A.

      IT IS ORDERED:

      1.     Conlan's Motion for Leave to a File Second Amended Complaint

(Doc. 30) is GRANTED.

      2,     The Clerk shall file Conlan's Second Amended Complaint.


      DATED this 26th day of June, 2019.



                                                      ---,
                                        / / /~:< ~,/_:::~= -··           ··v-- -.....,/ ----~
                                         · · _/ krtuf~si'on        -··
                                              United States Magistrate Judge
